Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 9, 2019

                                       No. 04-18-00701-CR

                                        Serge L. HIDEN,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 379th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR10972
                           Honorable Dick Alcala, Judge Presiding


                                         ORDER
        The appellant’s brief was originally due to be filed on March 4, 2019. The appellant’s
first motion for extension of time was granted, extending the deadline for filing the brief to April
3, 2019. On April 3, 2019, appellant filed a motion requesting an additional extension of time to
file the brief until May 3, 2019, for a total extension of sixty days. The motion is GRANTED.
THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE
GRANTED. The Appellant’s brief must be filed by May 3, 2019.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of April, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court